Exhibit 10.2

 

PURCHASE AGREEMENT

 

June 6, 2012

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
     As Representative of the Initial Purchasers
One Bryant Park
New York, NY 10036

 

Ladies and Gentlemen:

 

Introductory.  Fifth & Pacific Companies, Inc., a Delaware corporation (formerly
known as Liz Claiborne, Inc., a Delaware corporation, the “Company”), proposes
to issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) and the other several Initial Purchasers named in Schedule A
hereto (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of $152,000,000 aggregate
principal amount of the Company’s 10.50% Senior Secured Notes due 2019 (the
“Notes”).  Merrill Lynch has agreed to act as the representative of the several
Initial Purchasers (the “Representative”) in connection with the offering and
sale of the Notes.

 

The Notes will be issued under the indenture, dated as of April 7, 2011 (the
“Indenture”), among the Company, the Guarantors (as defined below) and U.S. Bank
National Association, as trustee (the “Trustee”). The Notes will be issued only
in book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “Depositary”) pursuant to a letter of representations, to be dated
on or before the Closing Date (the “DTC Agreement”), among the Company, the
Trustee and the Depositary.

 

The Company has previously issued $220.0 million aggregate principal amount of
10.50% Senior Secured Notes due 2019 (the “Existing Notes”) under the
Indenture.  The Notes will constitute “Additional Notes” (as such term is
defined in the Indenture) under the Indenture. Except as otherwise disclosed in
the Pricing Disclosure Package and the Final Offering Memorandum (each as
defined below), the Notes will have terms substantially identical to the
Existing Notes and will be treated as a single class for all purposes under the
Indenture.

 

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors will be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) a shelf registration
statement pursuant to Rule 415 of the Securities Act relating to the resale by
certain holders of the Notes, and to use its best efforts to cause such
registration statements to be declared effective.

 

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior secured basis, jointly and
severally by (i) the Company’s

 

--------------------------------------------------------------------------------


 

subsidiaries listed on the signature pages hereof as “Guarantors” and (ii) any
subsidiary of the Company formed or acquired after the Closing Date that
executes an additional guarantee in accordance with the terms of the Indenture,
and their respective successors and assigns (collectively, the “Guarantors”),
pursuant to their guarantees (the “Guarantees”).  The Notes and the Guarantees
attached thereto are herein collectively referred to as the “Securities”; and
the Exchange Notes and the Guarantees attached thereto are herein collectively
referred to as the “Exchange Securities.”

 

The proceeds of these Securities will be used to (i) repurchase, redeem or
otherwise retire all or a portion of the Company’s 5.0% euro notes due July 2013
(the “Euro Notes”) and fees and expenses incurred in connection therewith (or to
repay amounts borrowed under the ABL Facility (as defined below) to effect such
repurchases, redemptions or retirements); (ii) fund all or a portion of the
consideration payable in connection with the buyout of the Company’s joint
venture partner with respect to to Kate Spade’s Japanese joint venture; and
(iii) fund other general corporate purposes.  Pursuant to a joinder to the
Security Documents (as defined below) for the Notes (the “Euro Notes Joinder
Agreement”), the Euro Notes will be equally and ratably secured with the Notes
on the Closing Date.  The granting of security to the Euro Notes pursuant to the
Euro Notes Joinder Agreement, the repurchase, redemption or retirement of all or
a portion of the Euro Notes with the proceeds of the Securities, the issuance
and sale of the Notes, the issuance of the Guarantees and the payment of
transaction costs are referred to herein collectively, as the “Transactions.”

 

The Notes will be secured on a first-priority basis, subject to Permitted Liens
(as defined in the Indenture), by first-priority liens on and security interests
in the Notes Priority Collateral (as defined in the Indenture, the “Notes
Priority Collateral”) and by second-priority liens on and security interests in
the ABL Priority Collateral (as defined in the Indenture, the “ABL Priority
Collateral” and, together with the Notes Priority Collateral, the “Collateral”)
and documented by the Pledge and Security Agreement, dated as of April 7, 2011
and amended to date, among the Company, the Grantors (as defined therein) and
the Collateral Agent (as amended, the “Security Agreement”), mortgages and other
instruments evidencing or creating or purporting to create a lien or security
interest (collectively, the “Security Documents”) in favor of U.S. Bank National
Association, as collateral agent (in such capacity, the “Collateral Agent”), for
its benefit and the benefit of the Trustee, the holders of the Notes and the
holders of any Permitted Additional Pari Passu Obligations (as defined in the
Indenture) (the “Permitted Additional Pari Passu Obligations”).

 

The liens on the Collateral securing the Notes will be subject to the
Intercreditor Agreement, dated as of April 7, 2011 (the “Intercreditor
Agreement”), by and between the Collateral Agent and JPMorgan Chase Bank, N.A.
as collateral agent (the “ABL Collateral Agent”) under the Company’s Second
Amended and Restated Credit Agreement dated as of May 6, 2010, among Liz
Claiborne Inc., Mexx Europe B.V., Liz Claiborne Canada Inc., the other Loan
Parties from time to time party thereto, the Lenders party thereto, the ABL
Collateral Agent, Bank of America, N.A. and SunTrust Bank, as Syndication
Agents, and Wachovia Bank, National Association, as Documentation Agent (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “ABL Facility”), and acknowledged by the Company and the Guarantors. 
On or prior to the Closing Date, the Company will enter into an amendment to the

 

--------------------------------------------------------------------------------


 

ABL Facility to, among other things, permit the transactions described above
(the “ABL Amendment”).

 

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities, the Euro Notes Joinder Agreement, the ABL
Amendment, the Security Documents, the Intercreditor Agreement and the Indenture
are referred to herein as the “Transaction Documents.”

 

The Company understands that the Initial Purchasers propose to offer the
Securities on the terms and in the manner set forth herein and in the Pricing
Disclosure Package (as defined below) and agrees that the Initial Purchasers may
resell, subject to the conditions set forth herein, all or a portion of the
Securities to purchasers (the “Subsequent Purchasers”) on the terms set forth in
the Pricing Disclosure Package (the first time when sales of the Securities are
made is referred to as the “Time of Sale”).  The Securities are to be offered
and sold to or through the Initial Purchasers without being registered with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933 (as amended, the “Securities Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder), in reliance
upon exemptions therefrom.  Pursuant to the terms of the Securities and the
Indenture, investors who acquire Securities shall be deemed to have agreed that
Securities may only be resold or otherwise transferred, after the date hereof,
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A under the Securities Act (“Rule
144A”) or Regulation S under the Securities Act (“Regulation S”).

 

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated June 6, 2012 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated June 6, 2012 and attached hereto as Schedule B (the
“Pricing Supplement”), describing the terms of the Securities, each for use by
such Initial Purchaser in connection with its solicitation of offers to purchase
the Securities.  The Preliminary Offering Memorandum and the Pricing Supplement
are herein referred to as the “Pricing Disclosure Package.”  Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a Final Offering Memorandum dated the date hereof (the
“Final Offering Memorandum”).

 

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

 

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.   Representations and Warranties.  Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

 

(a)        No Registration Required.  Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder).

 

(b)        No Integration of Offerings or General Solicitation. Neither the
Company, the Guarantors nor any of their respective affiliates (as such term is
defined in Rule 501 under the Securities Act) (each, an “Affiliate”), or any
person acting on its or any of their behalf (other than the Initial Purchasers,
as to whom the Company and the Guarantors make no representation or warranty)
has, directly or indirectly, solicited any offer to buy or offered to sell, or
will, directly or indirectly, solicit any offer to buy or offer to sell, in the
United States or to any United States citizen or resident, any security which is
or would be integrated with the sale of the Securities in a manner that would
require the Securities to be registered under the Securities Act.  None of the
Company, the Guarantors nor any of their respective Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company and each Guarantor makes no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act.  With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company makes no representation or warranty) has engaged or will engage
in any directed selling efforts within the meaning of Regulation S and (ii) each
of the Company and its Affiliates and any person acting on its or their behalf
(other than the Initial Purchasers, as to whom the Company and each Guarantor
makes no representation or warranty) has complied and will comply with the
offering restrictions set forth in Regulation S.

 

(c)        Eligibility for Resale under Rule 144A.  The Securities are eligible
for resale pursuant to Rule 144A and will not be, at the Closing Date, of the
same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

 

(d)        The Pricing Disclosure Package and Offering Memorandum.  Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as

 

--------------------------------------------------------------------------------


 

applicable) as of the Closing Date, contains or represents an untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from the Pricing Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto
made in reliance upon and in conformity with information furnished to the
Company in writing by any Initial Purchaser through the Representative expressly
for use in the Pricing Disclosure Package, the Final Offering Memorandum or
amendment or supplement thereto, as the case may be.  The Pricing Disclosure
Package contains, and the Final Offering Memorandum will contain, all the
information specified in, and meeting the requirements of, Rule 144A.  The
Company has not distributed and will not distribute, prior to the later of the
Closing Date and the completion of the Initial Purchasers’ distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than the Pricing Disclosure Package and the Final Offering
Memorandum.

 

(e)        Company Additional Written Communications.  The Company has not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
other than (i) the Pricing Disclosure Package, (ii) the Final Offering
Memorandum and (iii) any electronic road show or other written communications,
in each case used in accordance with Section 3(a).  Each such communication by
the Company or its agents and representatives pursuant to clause (iii) of the
preceding sentence (each, a “Company Additional Written Communication”), when
taken together with the Pricing Disclosure Package, did not as of the Time of
Sale, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from each such Company Additional
Written Communication made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in any Company Additional Written
Communication.

 

(f)         Incorporated Documents.  The documents incorporated by reference in
the Offering Memorandum at the time they were or hereafter are filed with the
Commission (collectively, the “Incorporated Documents”) complied and will comply
in all material respects with the requirements of the Exchange Act.

 

(g)        The Purchase Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors.

 

(h)        The Registration Rights Agreement and DTC Agreement.  The
Registration Rights Agreement has been duly authorized and, on the Closing Date,
will have been duly executed and delivered by, and when duly executed and
delivered in accordance with its terms by each of the other parties thereto,
will constitute a valid and binding agreement of, the Company and the
Guarantors, enforceable in accordance with its

 

--------------------------------------------------------------------------------


 

terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and except as rights to indemnification may be limited by applicable
law.  The DTC Agreement has been duly authorized and, on the Closing Date, will
have been duly executed and delivered by, and when duly executed and delivered
in accordance with its terms by each of the other parties thereto, will
constitute a valid and binding agreement of, the Company, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(i)         Authorization of the Notes, the Guarantees and the Exchange
Securities.  The Notes to be purchased by the Initial Purchasers from the
Company will on the Closing Date be in the form contemplated by the Indenture,
and the Notes have been duly authorized for issuance and sale pursuant to this
Agreement and the Indenture and, at the Closing Date, will have been duly
executed by the Company and, when authenticated in the manner provided for in
the Indenture and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture.  The
Exchange Notes have been duly and validly authorized for issuance by the
Company, and when issued and authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
Indenture.  The Guarantees of the Notes on the Closing Date will be in the form
contemplated by the Indenture and the Guarantees of the Exchange Notes when
issued will be in the form contemplated by the Indenture and have been duly
authorized for issuance pursuant to this Agreement and the Indenture; the
Guarantees of the Notes, at the Closing Date, will have been duly executed by
each of the Guarantors and, when the Notes have been authenticated in the manner
provided for in the Indenture and issued and delivered against payment of the
purchase price therefor, the Guarantees of the Notes will constitute valid and
binding agreements of the Guarantors; and, when the Exchange Notes have been
authenticated in the manner provided for in the Indenture and issued and
delivered in accordance with the Registration Rights Agreement, the Guarantees
of the Exchange Notes will constitute valid and binding agreements of the
Guarantors; in each case, enforceable in accordance with their terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture.

 

(j)         Authorization of the Indenture.  The Indenture has been duly
authorized, executed and delivered by the Company and the Guarantors and
constitutes a valid

 

--------------------------------------------------------------------------------


 

and binding agreement of the Company and the Guarantors, enforceable against the
Company and the Guarantors in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

(k)        Authorization of the Intercreditor Agreement.  The Intercreditor
Agreement has been duly authorized by the Company and each Guarantor and has
been duly executed and delivered by the Company and each Guarantor and
constitutes a valid and binding agreement of the Company and each Guarantor,
enforceable against the Company and each Guarantor in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

(l)         Security Documents.  Each of the Security Documents has been or,
with respect to the Mortgage Amendment Documentation (as defined below) and the
Euro Notes Joinder Agreement, will be duly authorized by the Company and/or the
applicable Guarantor, as appropriate, and has been or, with respect to the
Mortgage Amendment Documentation and the Euro Notes Joinder Agreement, will be
executed and delivered by the Company and/or the applicable Guarantor, and
constitutes or, with respect to the Mortgage Amendment Documentation and the
Euro Notes Joinder Agreement, will constitute a legal and binding agreement of
the Company and/or the applicable Guarantor in accordance with its terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.  The
Security Documents create, or with respect to the Euro Notes Joinder Agreement,
when executed and delivered in connection with the sale of the Securities, will
create in favor of the Collateral Agent for the benefit of itself, the Trustee,
the holders of the Securities and the holders of any Permitted Additional Pari
Passu Obligations, valid and enforceable security interests in and liens on the
Collateral and, upon the filing or recordation of mortgage amendments and other
documents reasonably required to maintain the Collateral Agent’s security
interest in and lien on the Mortgaged Property created by the Mortgages,
including the documents listed on Schedule E hereto (collectively, the “Mortgage
Amendment Documentation”), the security interests in and liens on the rights of
the Company or the applicable Guarantor in such Collateral will be perfected
security interests and liens, superior to and prior to the liens of all third
persons other than the liens securing the ABL Facility and Permitted Liens.

 

(m)       Description of the Transaction Documents.  The Transaction Documents
will conform in all material respects to the respective statements relating
thereto contained in the Offering Memorandum.

 

(n)        No Material Adverse Change.  Since the date of the most recent
financial statements of the Company included or incorporated by reference in the
Offering Memorandum (exclusive of any amendment or supplement thereto), (i)
there has not been any change in the capital stock, long-term debt, notes
payable or current portion of long-

 

--------------------------------------------------------------------------------


 

term debt of the Company or any of its subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development that is reasonably likely to result in a prospective material
adverse change, in or affecting the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except, in each case, as otherwise disclosed in the Pricing Disclosure Package
and the Final Offering Memorandum.

 

(o)        Independent Accountants.  Deloitte & Touche LLP, which expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules filed
with the Commission and incorporated by reference in the Offering Memorandum is
an independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the rules of the Public Company Accounting
Oversight Board, and any non-audit services provided by Deloitte & Touche to the
Company or any of the Guarantors have been approved by the Audit Committee of
the Board of Directors of the Company.

 

(p)        Preparation of the Financial Statements.  The financial statements
and the related notes thereto of the Company and its consolidated subsidiaries
included or incorporated by reference in the Offering Memorandum present fairly
in all material respects the financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles applied on a consistent basis throughout the
periods covered thereby; and the other financial information included or
incorporated by reference in the Offering Memorandum has been derived from the
accounting records of the Company and its consolidated subsidiaries and presents
fairly in all material respects the information shown thereby.  Nothing has come
to the attention of the Company that has caused the Company to believe that the
statistical and market-related data included or incorporated by reference in the
Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects.

 

(q)        Incorporation and Good Standing of the Company and the Guarantors. 
The Company and each of the Guarantors have been duly organized and are validly
existing and in good standing under the laws of their respective jurisdictions
of organization, are duly qualified to do business and are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are

 

--------------------------------------------------------------------------------


 

engaged, except where the failure to be so qualified or in good standing or have
such power or authority would not, individually or in the aggregate, be
reasonably expected to have a material adverse effect on the business,
properties, management, financial position, stockholders’ equity, results of
operations or prospects of the Company and its subsidiaries taken as a whole or
on the performance by the Company of its obligations under the Transaction
Documents (a “Material Adverse Effect”).  The jurisdictions in which the Company
is required to be qualified to do business, except for those jurisdictions where
the failure to be so qualified would not have a Material Adverse Effect, are
listed on Schedule C.  The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Schedule D to this Agreement.

 

(r)        Capitalization and Other Capital Stock Matters.  At March 31, 2012,
on a consolidated basis, after giving pro forma effect to the issuance and sale
of the Securities pursuant hereto, the Company would have had an authorized and
outstanding capitalization as set forth in the Offering Memorandum under the
caption “Capitalization” (other than for subsequent issuances of capital stock,
if any, pursuant to employee benefit plans described in the Company’s filings
with the Commission or upon exercise of outstanding convertible securities,
options or warrants described in the Company’s filings with the Commission).

 

(s)        Non-Contravention of Existing Instruments; No Further Authorizations
or Approvals Required.  Neither the Company nor any of its subsidiaries is (i)
in violation of its charter or by-laws or similar organizational documents; (ii)
in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect or
that is disclosed in the Offering Memorandum.  Assuming the accuracy of, and the
compliance with, the representations, warranties and agreements set forth in
this Agreement, the execution, delivery and performance by the Company and each
of the Guarantors of each of the Transaction Documents, the issuance and sale of
the Securities and the consummation of the transactions contemplated by the
Transaction Documents or the Offering Memorandum will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject (except as otherwise described in the Offering Memorandum), (ii) result
in any violation of the provisions of the charter or by-laws or similar
organizational documents of the

 

--------------------------------------------------------------------------------


 

Company or any of its subsidiaries or (iii) result in the violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except where such default, violation,
lien, charge or encumbrance (in the case of (i) or (iii)) would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.  Assuming the accuracy of, and the compliance with, the
representations, warranties and agreements set forth in this Agreement, no
consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance of the Transaction Documents by the
Company and the Guarantors to the extent a party thereto, or the issuance and
delivery of the Securities or the Exchange Securities, or consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum,
except (A) such as have been obtained or made by the Company and the Guarantors,
as applicable, and are in full force and effect under the Securities Act,
applicable securities laws of the several states of the United States or
provinces of Canada and except such as may be required by the securities laws of
the several states of the United States or provinces of Canada with respect to
the Company’s obligations under the Registration Rights Agreement and (B)
filings of continuation statements under the Uniform Commercial Code (the “UCC”)
as from time to time in effect in the relevant jurisdictions and any filing to
be made in the United States Patent and Trademark Office or the United States
Copyright Office.

 

(t)         Legal Proceedings.  Except as disclosed in the Offering Memorandum,
there are no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which the Company or any of its subsidiaries is or may be
a party or to which any property of the Company or any of its subsidiaries is or
may be the subject that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect; no such investigations, actions,
suits or proceedings are threatened or, to the knowledge of the Company,
contemplated by any governmental or regulatory authority or threatened by
others.

 

(u)        Title to Intellectual Property.  Except as disclosed in the Offering
Memorandum, (i) the Company and its subsidiaries own or possess adequate rights
to use all patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of their respective businesses; and (ii) the conduct of their
respective businesses will not conflict in any material respect with any such
rights of others, and the Company and its subsidiaries have not received any
notice of any claim of infringement of or conflict with any such rights of
others, except, in each case of (i) and (ii), as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Change.

 

(v)        All Necessary Permits, etc.  The Company and its subsidiaries possess
all licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the Offering

 

--------------------------------------------------------------------------------


 

Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
disclosed in the Offering Memorandum, neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any such
license, certificate, permit or authorization or has any reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course, except as would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

(w)       Title to Real and Personal Property.  The Company and its subsidiaries
have good and valid title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(x)        Tax Law Compliance.  The Company and its subsidiaries have paid all
federal, state, local and foreign taxes and filed all tax returns required to be
paid or filed through the date hereof, except where the failure to so pay or so
file would not, individually or in the aggregate, be reasonably expected to have
a Material Adverse Effect; and except as otherwise disclosed in the Offering
Memorandum or as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect, there is no tax deficiency that has
been, or could reasonably be expected to be, asserted against the Company or any
of its subsidiaries or any of their respective properties or assets.

 

(y)        Company and Guarantors Not an “Investment Company.”  The Company has
been advised of the rules and requirements under the Investment Company Act of
1940, as amended (the “Investment Company Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder). 
Neither the Company nor any Guarantor is, or after receipt of payment for the
Securities will be, an “investment company” within the meaning of the Investment
Company Act and will conduct its business in a manner so that it will not become
subject to the Investment Company Act.

 

(z)        Insurance. The Company and its subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including but
not limited to business interruption insurance, which insurance is in amounts
and insures against such losses and risks as are adequate to protect the Company
and its subsidiaries and their respective businesses, except as would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect; and neither the Company nor any of its subsidiaries has (i)
received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its

 

--------------------------------------------------------------------------------


 

business, except as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

(aa)      No Price Stabilization or Manipulation.  The Company and the
Guarantors have not taken, directly or indirectly, any action designed to or
that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

(bb)      Solvency.  (a) The Company is and (b) the Guarantors, on a
consolidated basis, are, and immediately after the Closing Date will be,
Solvent.  As used herein, the term “Solvent” means, with respect to any person
on a particular date, that on such date (i) the fair market value of the assets
of such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and matured, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital  As of the date
hereof and at the Closing Date, neither the Company nor any of the Guarantors
has, and will have, incurred debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it and the timing of the amounts of cash to be payable on or in respect of its
indebtedness.

 

(cc)      Compliance with Sarbanes-Oxley.  There is and has been no failure on
the part of the Company or (to the knowledge of the Company) any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

(dd)      Company’s Accounting System.  The Company and its subsidiaries
maintain systems of “internal control over financial reporting” (as defined in
Rule l3a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles, including, but not limited to policies and procedures that (i)
pertain to the maintenance of records that in reasonable detail accurately and
fairly reflect the transactions and dispositions of the assets of the Company,
(ii) provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company and (iii) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the
Company’s assets that could have a material effect on the financial statements. 
There are no “material weaknesses” (as defined in Rule 1-02(a)(4) of Regulation
S-X) in the Company’s

 

--------------------------------------------------------------------------------


 

internal control over financial reporting.  The Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of:  (i)
all “significant deficiencies” and “material weaknesses” (as defined in Rule
1-02(a)(4) of Regulation S-X) in internal control over financial reporting; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal control over
financial reporting.  As of March 31, 2012, there has been no change in the
Company’s internal control over financial reporting (as defined in Rules
13a-15(f) and 15d-15(f) under the Exchange Act) occurred during the fiscal
quarter ended March 31, 2012 that has materially affected, or is reasonably
likely to materially affect, its internal control over financial reporting.

 

(ee)      Disclosure Controls and Procedures.  The Company and its subsidiaries
maintain an effective system of “disclosure controls and procedures” (as defined
in Rule l3a-15(e) and 15d-15 of the Exchange Act) that is designed to ensure
that information required to be disclosed by the Company in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including controls and procedures designed to ensure that such information
required to be disclosed in such reports is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure.  The Company and its subsidiaries have carried out evaluations of
the effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act and as of March 31, 2012, our disclosure
controls and procedures were effective to ensure that all information required
to be disclosed is recorded, processed, summarized and reported within the time
periods specified, and that information required to be filed in the reports that
we file or submit under the Exchange Act is accumulated and communicated to our
management, including our principal executive and principal financial officers,
to allow timely decisions regarding required disclosure.

 

(ff)        Regulations T, U, X.  Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in the Offering Memorandum will violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System or any other regulation of such
Board of Governors.

 

(gg)      Compliance with Environmental Laws.  (i) The Company and its
subsidiaries (x) are, and at all prior times were, in compliance with any and
all applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”), (y)
have received and are in compliance with all permits, licenses, certificates or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, and (ii) there are no costs
or liabilities associated with Environmental Laws of or relating to the

 

--------------------------------------------------------------------------------


 

Company or its subsidiaries; except in the case of each of (i) and (ii) above,
for any such failure to comply, or failure to receive required permits, licenses
or approvals, or cost or liability, as would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Change; and (iii)
except as disclosed in the Offering Memorandum, (x) there are no proceedings
that are pending, or that are known to be contemplated, against the Company or
any of its subsidiaries under any Environmental Laws in which a governmental
entity is also a party, other than such proceedings regarding which it is
reasonably believed no monetary sanctions of $100,000 or more will be imposed,
(y) the Company and its subsidiaries are not aware of any issues regarding
compliance with Environmental Laws, or liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that would reasonably be expected to have a Material
Adverse Change, and (z) none of the Company and its subsidiaries anticipates
material capital expenditures relating to any Environmental Laws.

 

(hh)      Hazardous Substances.  Except as disclosed in the Offering Memorandum,
there has been no storage, generation, transportation, handling, treatment,
disposal, discharge, emission, or other release of any kind of toxic wastes or
hazardous substances, including, but not limited to, any naturally occurring
radioactive materials, brine, drilling mud, crude oil, natural gas liquids and
other petroleum materials, by, due to or caused by the Company or any of its
subsidiaries (or, to the best of the Company’s knowledge, any other entity
(including any predecessor) for whose acts or omissions the Company or any of
its subsidiaries is or could reasonably be expected to be liable) upon any of
the property now or previously owned or leased by the Company or any of its
subsidiaries, or upon any other property, in violation of any Environmental Laws
or in a manner or to a location that could reasonably be expected to give rise
to any liability under the Environmental Laws, except for any violation or
liability which would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

(ii)        Compliance with ERISA.  Except as disclosed in the Offering
Memorandum, (i) each employee benefit plan, within the meaning of Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
for which the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption; (iii)
for each Plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no failure to satisfy the minimum funding standards of
Section 412 of the Code or Section 302 of ERISA, has occurred or is reasonably
expected to occur; (iv) the fair market value of the assets of each Plan exceeds
the present value of all benefits accrued under such Plan (determined based on
those assumptions used to fund such Plan); (v) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur; and (vi) neither the Company nor any member of the

 

--------------------------------------------------------------------------------


 

Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
PBGC, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(a)(3) of
ERISA), except as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

(jj)        No Labor Disputes.  Except as disclosed in the Offering Memorandum,
no labor disturbance by or dispute with employees of the Company or any of its
subsidiaries exists or, to the best knowledge of the Company, is contemplated or
threatened and the Company is not aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of its or its
subsidiaries’ principal suppliers, contractors or customers, except as would not
be reasonably expected to have a Material Adverse Effect.

 

(kk)      Related Party Transactions.  No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
or any of its subsidiaries, on the other, that is required by Item 404 of
Regulation S-K of the Securities Act to be described in a registration statement
to be filed with the Commission and that is not so described in the Offering
Memorandum.

 

(ll)        No Unlawful Contributions or Other Payments.  Neither the Company
nor any of its subsidiaries nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company or any of its subsidiaries
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such persons of the FCPA, including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Company, its subsidiaries and, to the knowledge of the Company, its
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

 

(mm)    No Conflict with Money Laundering Laws.  The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator

 

--------------------------------------------------------------------------------


 

involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

 

(nn)      No Conflict with OFAC Laws.  Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or Affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

(oo)      Regulation S.  The Company, the Guarantors and their respective
Affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Final Offering Memorandum will
contain the disclosure required by Rule 902.  The Company is a “reporting
issuer,” as defined in Rule 902 under the Securities Act.

 

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

 

SECTION 2.   Purchase, Sale and Delivery of the Securities.

 

(a)        The Securities.  Each of the Company and the Guarantors agrees to
issue and sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and, subject to the conditions set forth herein, the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Guarantors the aggregate principal amount of Securities set forth opposite
their names on Schedule A hereto, at a purchase price for the Notes of 106.625%
of the principal amount thereof plus accrued interest from April 15, 2012 to the
Closing Date payable on the Closing Date, on the basis of the representations,
warranties and agreements herein contained, and upon the terms herein set forth.

 

(b)        The Closing Date.  Delivery of certificates for the Notes in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New
York, New York 10005 (or such other place as may be agreed to by the Company and
Merrill Lynch) at 9:00 a.m. New York City time, on June 8, 2012 or such other
time and date as Merrill Lynch shall designate by notice to the Company (the
time and date of such closing are called the “Closing Date”).

 

(c)        Delivery of the Securities.  The Company shall deliver, or cause to
be delivered, to Merrill Lynch for the accounts of the several Initial
Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor.  The certificates for the Notes shall be
in such

 

--------------------------------------------------------------------------------


 

denominations and registered in the name of Cede & Co., as nominee of the
Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as Merrill Lynch may designate.  Time shall be of the essence, and
delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.

 

(d)        Initial Purchasers as Qualified Institutional Buyers.  Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:

 

(i)    it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

 

(ii)   it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

 

(iii)   it will not offer or sell Securities by, any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.

 

SECTION 3.   Additional Covenants.  Each of the Company and the Guarantors,
jointly and severally, further covenants and agrees with each Initial Purchaser
as follows:

 

(a)        Preparation of Final Offering Memorandum; Initial Purchasers’ Review
of Proposed Amendments and Supplements and Company Additional Written
Communications.  As promptly as practicable following the Time of Sale and in
any event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement except in
accordance with Section 3(b) hereof.  The Company will not amend or supplement
the Preliminary Offering Memorandum or the Pricing Supplement.  The Company will
not amend or supplement the Final Offering Memorandum prior to the Closing Date
unless the Representative shall previously have been furnished a copy of the
proposed amendment or supplement at least two business days prior to the
proposed use or filing, and shall not have objected to such amendment or
supplement.  Before making, preparing, using, authorizing, approving or
distributing any Company Additional Written Communication, the Company will
furnish to the Representative a copy of such written communication for review
and will not make, prepare, use, authorize, approve or distribute any such
written communication to which the Representative reasonably objects.

 

(b)        Amendments and Supplements to the Pricing Disclosure Package and the
Final Offering Memorandum. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the

 

--------------------------------------------------------------------------------


 

light of the circumstances under which they were made, not misleading or (ii) it
is necessary to amend or supplement the Pricing Disclosure Package to comply
with law, the Company will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to the Pricing Disclosure Package as
may be necessary so that the statements in the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that the Pricing Disclosure Package will
comply with all applicable law.  If, prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Offering Memorandum, as then amended or
supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Representative or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Final Offering Memorandum to comply with law, the Company agrees
to promptly prepare (subject to Section 3(a) hereof) and furnish at its own
expense to the Initial Purchasers, amendments or supplements to the Final
Offering Memorandum so that the statements in the Final Offering Memorandum as
so amended or supplemented will not, in the light of the circumstances at the
Closing Date and at the time of sale of the Securities, be misleading or so that
the Final Offering Memorandum, as amended or supplemented, will comply with all
applicable law.

 

(c)        Copies of the Final Offering Memorandum.  The Company agrees to
furnish the Initial Purchasers, without charge, as many copies of the Pricing
Disclosure Package and the Final Offering Memorandum and any amendments and
supplements thereto as they shall reasonably request.

 

(d)        Blue Sky Compliance.  Each of the Company and the Guarantors shall
cooperate with the Representative and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities.  None of the Company or
any of the Guarantors shall be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation.  The Company will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its best efforts to obtain the withdrawal thereof at the earliest
possible moment.

 

(e)        Use of Proceeds.  The Company shall apply the net proceeds from the
sale of the Securities sold by it in the manner described under the caption “Use
of Proceeds” in the Pricing Disclosure Package.

 

--------------------------------------------------------------------------------


 

(f)         The Depositary.  The Company will cooperate with the Initial
Purchasers and use its best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.

 

(g)        Additional Issuer Information.  Prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, the Company shall file, on a timely basis, with the Commission and
the NYSE all reports and documents required to be filed under Section 13 or 15
of the Exchange Act, in accordance with the Indenture.  Additionally, at any
time when the Company is not subject to Section 13 or 15 of the Exchange Act,
for the benefit of holders and beneficial owners from time to time of the
Securities, the Company shall furnish, at its expense, upon request, to holders
and beneficial owners of Securities and prospective purchasers of Securities
information (“Additional Issuer Information”) satisfying the requirements of
Rule 144A(d), in accordance with the Indenture.

 

(h)        Agreement Not To Offer or Sell Additional Securities.  During the
period of 180 days following the date hereof, the Company will not, without the
prior written consent of Merrill Lynch (which consent may be withheld at the
sole discretion of Merrill Lynch), directly or indirectly, sell, offer, contract
or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
the Exchange Securities).

 

(i)         Future Reports to the Initial Purchasers.  At any time when the
Company is not subject to Section 13 or 15 of the Exchange Act and any
Securities or Exchange Securities remain outstanding, the Company will furnish
to the Representative and, upon request, to each of the other Initial Purchasers
all reports required under the Indenture to be delivered to holders of the
Notes, if such documents are not filed with the Commission within the time
periods specified by the Commission’s rules and regulations under Section 13 or
15 of the Exchange Act.

 

(j)         No Integration.  The Company agrees that it will not and will cause
its Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

 

(k)        No General Solicitation or Directed Selling Efforts.  The Company
agrees that it will not and will not permit any of its Affiliates or any other
person acting on its or their behalf (other than the Initial Purchasers, as to
which no covenant is given)

 

--------------------------------------------------------------------------------


 

to (i) solicit offers for, or offer or sell, the Securities by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
of Regulation D or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts with respect to the Securities within the meaning of Regulation S, and
the Company will and will cause all such persons to comply with the offering
restrictions requirement of Regulation S with respect to the Securities.

 

(l)         No Restricted Resales.  The Company will not, and will not permit
any of its affiliates (as defined in Rule 144 under the Securities Act) to
resell any of the Notes that have been reacquired by any of them.

 

(m)       Legended Securities.  Each certificate for a Security will bear the
legend contained in “Transfer Restrictions” in the Preliminary Offering
Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.

 

 (n)       Post-Closing. Notwithstanding anything to the contrary contained in
this Agreement, the Indenture or the Security Documents, the Company and the
applicable subsidiaries shall take the actions specified in Schedule E within
the time period set forth therein.  The provisions of said Schedule E shall be
deemed incorporated by reference herein as fully as if set forth herein in their
entirety.

 

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.

 

SECTION 4.      Payment of Expenses.  Each of the Company and the Guarantors,
jointly and severally, agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the Transactions contemplated hereby, including, without limitation, (i)
all expenses incident to the issuance and delivery of the Securities (including
all printing and engraving costs), (ii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Securities to the
Initial Purchasers, (iii) all fees and expenses of the Company’s and the
Guarantors’ counsel, independent public or certified public accountants and
other advisors, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Final Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, and the
Transaction Documents, (v) all filing fees, attorneys’ fees and expenses
incurred by the Company, the Guarantors or the Initial Purchasers in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Securities for offer and sale under
the securities laws of the several states of the United States, the  provinces
of Canada or other jurisdictions designated by the Initial Purchasers
(including, without limitation, the cost of preparing, printing and mailing
preliminary and final blue sky or legal investment memoranda and any related
supplements to the Pricing Disclosure Package or the Final Offering Memorandum,
(vi) the fees and expenses of the Trustee, including the fees and disbursements
of counsel for the Trustee in connection with the Indenture, the Mortgage
Amendment Documentation, the Securities and the Exchange Securities, (vii) any
fees payable in connection with the rating of the Securities or the Exchange
Securities

 

--------------------------------------------------------------------------------


 

with the ratings agencies, (viii) any filing fees incident to, and any
reasonable fees and disbursements of counsel to the Initial Purchasers in
connection with the review by FINRA, if any, of the terms of the sale of the
Securities or the Exchange Securities and in connection with perfecting the
security interests in the Collateral (ix) all fees and expenses (including
reasonable fees and expenses of counsel) of the Company and the Guarantors in
connection with approval of the Securities by the Depositary for “book-entry”
transfer, and the performance by the Company and the Guarantors of their
respective other obligations under this Agreement, (x) all expenses incident to
the “road show” for the offering of the Securities (provided that the Initial
Purchasers shall be responsible for half of the cost of any chartered aircraft)
and (xi) all reasonable out of pocket costs and expenses (including, without
limitation, reasonable fees, disbursements and other charges of legal counsel
provided that such fees and expenses of Cahill Gordon & Reindel LLP pursuant to
this clause (xi) shall not exceed $75,000) incurred in connection with the
creation, documentation and perfection of the security interests in the
Collateral, the Mortgage Amendment Documentation and the Euro Notes Joinder
Agreement.  Except as expressly provided in this Section 4 and Sections 6, 8 and
9 hereof, the Initial Purchasers shall pay their own expenses, including the
fees and disbursements of their counsel.

 

SECTION 5.   Conditions of the Obligations of the Initial Purchasers.  The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company of
its covenants and other obligations hereunder, and to each of the following
additional conditions:

 

(a)        Accountants’ Comfort Letter.  On the date hereof, the Initial
Purchasers shall have received from Deloitte & Touche LLP, the independent
registered public accounting firm for the Company, a “comfort letter” dated the
date hereof addressed to the Initial Purchasers, in form and substance
satisfactory to the Representative, covering the financial information in the
Pricing Disclosure Package and other customary matters.  In addition, on the
Closing Date, the Initial Purchasers shall have received from such accountants a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Representative, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in the Final Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than 3 days prior to the Closing Date.

 

(b)        No Material Adverse Change or Ratings Agency Change.  For the period
from and after the date of this Agreement and prior to the Closing Date:

 

(i)         no event or condition of a type described in Section 1(n) hereof
shall have occurred or shall exist, which event or condition is not disclosed in
the Pricing Disclosure Package (excluding any amendment or supplement thereto)
and the Final Offering Memorandum (excluding any amendment or supplement
thereto) and the effect of which in the judgment of the Representative makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the Closing Date, on the terms and in the manner contemplated
by

 

--------------------------------------------------------------------------------


 

this Agreement, the Pricing Disclosure Package and the Final Offering
Memorandum; and

 

(ii)        there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Section 3(a)(62) of the
Exchange Act.

 

(c)        Opinion of Counsel for the Company.  On the Closing Date, the Initial
Purchasers shall have received an opinion of (i) Paul, Weiss, Rifkind, Wharton &
Garrison, counsel for the Company, dated as of such Closing Date, the form of
which is attached as Exhibit A-1, (ii) Nicholas Rubino, General Counsel of the
Company, the form of which is attached as Exhibit A-2 and (iii) opinions of
local counsel in California and Washington, dated as of the Closing Date,
substantially consistent with the opinions delivered to the Initial Purchasers
on April 7, 2011.

 

(d)        Opinion of Counsel for the Initial Purchasers.  On the Closing Date,
the Initial Purchasers shall have received the favorable opinion of Cahill
Gordon & Reindel LLP, counsel for the Initial Purchasers, dated as of such
Closing Date, with respect to such matters as may be reasonably requested by the
Initial Purchasers.

 

(e)        Officers’ Certificate.  On the Closing Date, the Initial Purchasers
shall have received a written certificate executed by the Chairman of the Board,
Chief Executive Officer or President of the Company and each Guarantor and the
Chief Financial Officer or Chief Accounting Officer of the Company and each
Guarantor, dated as of the Closing Date, to the effect set forth in
Section 5(b)(i) and (ii) hereof, and further to the effect that:

 

(iii)       the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

 

(iv)       the Company and each of the Guarantors have complied with all the
agreements and satisfied all the conditions on their part to be performed or
satisfied at or prior to the Closing Date.

 

(f)         Registration Rights Agreement.  The Company and the Guarantors shall
have executed and delivered the Registration Rights Agreement, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received such executed counterparts.

 

(g)        Euro Notes Joinder Agreement, Security Documents and Intercreditor
Agreement.  To the extent a party thereto, the Company, the Guarantors, the
Collateral Agent and the collateral trustee for the Euro Notes shall have
executed and delivered the Euro Notes Joinder Agreement together with each of
the other documents referred to

 

--------------------------------------------------------------------------------


 

in Article XI of the Security Agreement. The Representative and the Collateral
Agent shall have received copies of each of the Security Documents and the
Intercreditor Agreement, and all other certificates, agreements or instruments
required to confirm the Collateral Agent’s security interest in all of the
Collateral (other than the Mortgage Amendment Documentation); each such document
executed by the Company and each other party thereto, and each such document
shall be in full force and effect and evidence that all of the liens on the
Collateral other than Permitted Liens have been released.  The Representative
shall also have received (i) certified copies of UCC, tax and judgment lien
searches or equivalent reports or searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
the Company or any Guarantor as debtor that the Representative deems necessary
or appropriate, none of which encumber the Notes Priority Collateral covered or
intended to be covered by the Security Documents (other than Permitted Liens)
and (ii) acceptable evidence of payment or arrangements for payment by the
Company and the Guarantors of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents (other
than the Mortgage Amendment Documentation).

 

(h)        ABL Amendment. At the Closing Date, the ABL Amendment shall have been
consummated in all material respects on terms and conditions described in the
Pricing Disclosure Package and the Final Offering Memorandum.

 

(i)         Additional Documents.  On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time, which termination shall be without
liability on the part of any party to any other party, except that Sections 4,
6, 8 and 9 hereof shall at all times be effective and shall survive such
termination.

 

SECTION 6.   Reimbursement of Initial Purchasers’ Expenses.  If this Agreement
is terminated by the Representative pursuant to Section 5 or 10 hereof,
including if the sale to the Initial Purchasers of the Securities on the Closing
Date is not consummated because of any refusal, inability or failure on the part
of the Company to perform any agreement herein or to comply with any provision
hereof, the Company agrees to reimburse the Initial Purchasers, severally, upon
demand for all out-of-pocket expenses that shall have been reasonably incurred
by the Initial Purchasers in connection with the proposed purchase and the
offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

 

SECTION 7.   Offer, Sale and Resale Procedures.  Each of the Initial Purchasers,
on the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

 

--------------------------------------------------------------------------------


 

(a)        Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made.  Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

 

(b)        The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis.  No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

 

(c)        Upon original issuance by the Company, and until such time as the
same is no longer required under the applicable requirements of the Securities
Act, the Notes (and all securities issued in exchange therefor or in
substitution thereof, other than the Exchange Notes) shall bear the following
legend:

 

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.  THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF

 

--------------------------------------------------------------------------------


 

THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE
COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE.  NO REPRESENTATION CAN BE MADE AS TO
THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE
SECURITY EVIDENCED HEREBY.”

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

 

SECTION 8.   Indemnification.

 

(a)        Indemnification of the Initial Purchasers.  Each of the Company and
the Guarantors, jointly and severally, agrees to indemnify and hold harmless
each Initial Purchaser, its affiliates, directors, officers and employees, and
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse each
Initial Purchaser and each such affiliate, director, officer, employee or
controlling person for any and all reasonable and documented expenses (including
the fees and disbursements of one counsel chosen by Merrill Lynch in addition to
any local counsel) as such expenses are reasonably incurred by  such Initial
Purchaser or such affiliate, director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the foregoing indemnity agreement shall not apply, with respect to an
Initial Purchaser, to any loss, claim, damage, liability or expense to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative

 

--------------------------------------------------------------------------------


 

expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto).  The indemnity agreement
set forth in this Section 8(a) shall be in addition to any liabilities that the
Company may otherwise have.

 

(b)        Indemnification of the Company and the Guarantors.  Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each Guarantor, each of their respective directors and each person, if
any, who controls the Company or any Guarantor within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, any Guarantor or any such
director or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
therein; and to reimburse the Company, any Guarantor and each such director or
controlling person for any and all reasonable and documented expenses (including
the fees and disbursements of counsel) as such expenses are reasonably incurred
by the Company, any Guarantor or such director or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action.  Each of the Company and
the Guarantors hereby acknowledges that the only information that the Initial
Purchasers through the Representative have furnished to the Company expressly
for use in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto) are the statements set forth in the fifth,
seventh (fourth sentence) and ninth paragraphs under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.  The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.

 

(c)        Notifications and Other Indemnification Procedures.  Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 8 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party

 

--------------------------------------------------------------------------------


 

may have to an indemnified party other than under this Section 8.  In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded,
with the advice of counsel, that a conflict may arise between the positions of
the indemnifying party and the indemnified party in conducting the defense of
any such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties.  Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel (together with local
counsel (in each jurisdiction)), which shall be selected by Merrill Lynch (in
the case of counsel representing the Initial Purchasers or their related
persons), representing the indemnified parties who are parties to such action)
or (ii) the indemnifying party shall not have employed counsel satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of the action, in each of which cases the fees
and expenses of counsel shall be at the expense of the indemnifying party.

 

(d)        Settlements.  The indemnifying party under this Section 8 shall not
be liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

 

SECTION 9.   Contribution.  If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses

 

--------------------------------------------------------------------------------


 

referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations.  The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total discount received by the Initial Purchasers bear to the aggregate
initial offering price of the Securities.  The relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information supplied by the Company and the
Guarantors, on the one hand, or the Initial Purchasers, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission or inaccuracy.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

 

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

 

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning

 

--------------------------------------------------------------------------------


 

of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company and the Guarantors.

 

SECTION 10. Termination of this Agreement.  Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time:  (i) trading or quotation in any of the Company’s securities
shall have been suspended or limited by the Commission or by the NYSE, or
trading in securities generally on either the Nasdaq Stock Market or the NYSE
shall have been suspended or limited, or minimum or maximum prices shall have
been generally established on any of such quotation system or stock exchange by
the Commission or FINRA; (ii) a general banking moratorium shall have been
declared by any of federal or New York authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Representative is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of securities; (iv) in the judgment of the Representative there shall have
occurred or shall exist an event or condition of a type described in Section
1(n) hereof, which event or condition is not disclosed in the Pricing Disclosure
Package (excluding any amendment or supplement thereto) and the Final Offering
Memorandum (excluding any amendment or supplement thereto) and the effect of
which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the Closing Date, on the terms and in the manner contemplated by this Agreement,
the Pricing Disclosure Package and the Final Offering Memorandum; or (v) the
Company shall have sustained a loss by strike, fire, flood, earthquake, accident
or other calamity of such character as in the judgment of the Representative may
interfere materially with the conduct of the business and operations of the
Company regardless of whether or not such loss shall have been insured.  Any
termination pursuant to this Section 10 shall be without liability on the part
of (i) the Company or any Guarantor to any Initial Purchaser, except that the
Company and the Guarantors shall be obligated to reimburse the expenses of the
Initial Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial
Purchaser to the Company, or (iii) any party hereto to any other party except
that the provisions of Sections 8 and 9 hereof shall at all times be effective
and shall survive such termination.

 

SECTION 11. Representations and Indemnities to Survive Delivery.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

 

SECTION 12. Notices.  All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

 

If to the Initial Purchasers:

 

--------------------------------------------------------------------------------


 

Merrill Lynch, Pierce, Fenner & Smith Incorporated
50 Rockefeller Plaza
New York, New York  10020
Facsimile: (212) 901-7897
Attention: HY Legal Department

 

with a copy to:

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York  10005
Facsimile:  (212) 701-3849
Attention:  James J. Clark and Corey Wright

 

If to the Company or the Guarantors:

 

Fifth & Pacific Companies, Inc.
1441 Broadway
New York, New York 10018
Facsimile: (201) 295-6118
Attention: Nicholas Rubino

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York  10019-6064
Facsimile:  (212) 373-7550
Attention:  Lawrence G. Wee

 

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

 

SECTION 13. Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. 
The term “successors” shall not include any Subsequent Purchaser or other
purchaser of the Securities as such from any of the Initial Purchasers merely by
reason of such purchase.

 

SECTION 14. Authority of the Representative.  Any action by the Initial
Purchasers hereunder may be taken by Merrill Lynch on behalf of the Initial
Purchasers, and any such action taken by Merrill Lynch shall be binding upon the
Initial Purchasers.

 

SECTION 15. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
section, paragraph or provision of this

 

--------------------------------------------------------------------------------


 

Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.

 

SECTION 16. Governing Law Provisions.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

(a)        Consent to Jurisdiction.  Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for suits, actions, or proceedings
instituted in regard to the enforcement of a judgment of any Specified Court in
a Related Proceeding, as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding.  Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court.  The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.

 

(b)        Waiver of Immunity.  With respect to any Related Proceeding, each
party irrevocably waives, to the fullest extent permitted by applicable law, all
immunity (whether on the basis of sovereignty or otherwise) from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in the Specified Courts, and with respect
to any Related Judgment, each party waives any such immunity in the Specified
Courts or any other court of competent jurisdiction, and will not raise or claim
or cause to be pleaded any such immunity at or in respect of any such Related
Proceeding or Related Judgment, including, without limitation, any immunity
pursuant to the United States Foreign Sovereign Immunities Act of 1976, as
amended.

 

(c)        Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder into any currency other
than U.S. dollars, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be the rate at which in
accordance with normal banking procedures the Initial Purchasers could purchase
U.S. dollars with such other currency in The City of New York on the business
day preceding that on which final judgment is given.

 

SECTION 17. Default of One or More of the Several Initial Purchasers.  If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such

 

--------------------------------------------------------------------------------


 

date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date.  If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination.  In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

 

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

SECTION 18. No Advisory or Fiduciary Responsibility.  Each of the Company and
the Guarantors acknowledges and agrees that:  (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, and the Guarantors or their respective Affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors  with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors  on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement; (iv)
the several Initial Purchasers and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Company and the Guarantors, and the several  Initial Purchasers  have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

 

--------------------------------------------------------------------------------


 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

 

SECTION 19. General Provisions.  This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.  This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.  This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit.  The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

[Signature Pages follow]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

FIFTH & PACIFIC COMPANIES, INC.

 

 

 

 

 

 

 

By: /s/ Nicholas Rubino

 

Name: Nicholas Rubino

 

Title: SVP, Chief Legal Officer, General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------


 

 

ADELINGTON DESIGN GROUP INC. (F/K/A Liz Claiborne Accessories, Inc.)

 

ADELINGTON DESIGN SALES GROUP INC (F/K/A Liz Claiborne Accessories-Sales, Inc.

 

BOODLE, INC. (F/K/A LCI LAUNDRY)

 

DB NEWCO CORP.

 

FIFTH & PACIFIC COMPANIES COSMETICS, INC. (F/K/A Liz Claiborne Cosmetics, Inc.)

 

FIFTH & PACIFIC COMPANIES FOREIGN HOLDINGS, INC. (F/K/A Liz Claiborne Foreign
Holdings, Inc.)

 

FIFTH & PACIFIC COMPANIES PUERTO RICO, INC. (F/K/A Liz Claiborne Puerto
Rico, Inc.)

 

FIFTH & PACIFIC COMPANIES SALES, INC. (F/K/A Liz Claiborne Sales, Inc.)

 

HAVANA, LLC

 

JERG, INC. (F/K/A C&C California, Inc.)

 

JUICY COUTURE, INC.

 

KATE SPADE LLC

 

KATE SPADE PUERTO RICO, INC.

 

L.C. AUGUSTA, INC.

 

L.C. CARIBBEAN HOLDINGS, INC.

 

L.C. LIBRA, LLC

 

L.C. LICENSING, LLC

 

L.C. SERVICE COMPANY, INC.

 

L.C. SPECIAL MARKETS, INC.

 

LCCI HOLDINGS LLC

 

LCI HOLDINGS, INC.

 

LCI INVESTMENTS, INC.

 

LIZ CLAIBORNE JAPAN, INC.

 

LIZ CLAIBORNE SHOES, INC.

 

LUCKY BRAND DUNGAREES, INC.

 

LUCKY BRAND DUNGAREES STORES, INC.

 

MONET INTERNATIONAL, INC.

 

MONET PUERTO RICO, INC.

 

NONEE I, LLC (F/K/A ENYCE LLC)

 

NONEE I HOLDING, LLC (F/K/A ENYCE HOLDING, LLC)

 

SEGRETS, INC.

 

SKYLARK SPORT MARKETING CORPORATION

 

WCFL HOLDINGS LLC

 

WESTCOAST CONTEMPO PROMENADE, INC.

 

--------------------------------------------------------------------------------


 

 

WESTCOAST CONTEMPO RETAIL, INC.

 

WESTCOAST CONTEMPO USA, INC.

 

 

 

 

 

 

 

By:/s/ Nicholas Rubino

 

Name: Nicholas Rubino

 

Title: SVP, Chief Legal Officer, General Counsel and Corproate Secretary

 

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

 

 

By:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

 

 

By:

/s/ Matt Curtin

 

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 

 

Aggregate Principal Amount of
Notes to be Purchased

 

Initial Purchasers

 

 

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

60,800,000

 

 

J.P. Morgan Securities LLC

 

45,600,000

 

 

SunTrust Robinson Humphrey, Inc.

 

22,800,000

 

 

Wells Fargo Securities, LLC

 

22,800,000

 

 

 

 

 

 

 

Total

 

$

152,000,000

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PRICING SUPPLEMENT

 

--------------------------------------------------------------------------------


 

PRICING SUPPLEMENT

STRICTLY CONFIDENTIAL

 

[g135751km09i001.jpg]

 

June 6, 2012

 

 

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated June 6, 2012 (the “Preliminary Offering
Memorandum”).  The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum.  Capitalized terms used in this Pricing
Supplement but not defined herein have the meanings given to them in the
Preliminary Offering Memorandum.

 

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act.

 

Terms Applicable to the 10.50% Senior Secured Notes due 2019

 

Issuer:

 

Fifth & Pacific Companies, Inc. (the “Company”)

 

 

 

Title of Securities:

 

10.50% Senior Secured Notes due 2019. The 10.50% Senior Secured Notes due 2019
offered hereby (the “Add-on Notes”) will be issued as “Additional Notes” under
the Indenture governing the Company’s existing 10.50% Senior Secured Notes due
2019 (the “Existing Secured Notes” and, together with the Add-on Notes, the
“Notes”)

 

 

 

Aggregate Principal Amount:

 

$152,000,000, which reflects an increase of $2,000,000 from the Preliminary
Offering Memorandum

 

 

 

Gross Proceeds:

 

$164,540,000

 

 

 

Final Maturity Date:

 

April 15, 2019

 

 

 

Coupon:

 

10.50%

 

 

 

Issue Price:

 

108.250%, plus accrued interest from April 15, 2012

 

 

 

Yield to Worst:

 

8.273%

 

 

 

Record Dates:

 

April 1 and October 1 of each year

 

 

 

Interest Payment Dates:

 

April 15 and October 15 of each year

 

--------------------------------------------------------------------------------


 

First Interest Payment Date:

 

October 15, 2012

 

 

 

Make-Whole Redemption

 

On or prior to April 15, 2014, the Company may redeem the Notes, in whole or in
part, at a redemption price equal to the amount of the Notes plus accrued and
unpaid interest plus the “make-whole premium” described in the Preliminary
Offering Memorandum.

 

 

 

Optional Redemption:

 

From and after April 15, 2014, the Company may redeem the Notes, in whole or in
part, upon not less than 30 nor more than 60 days’ prior notice at the
redemption prices (expressed as percentages of principal amount) set forth
below, plus accrued and unpaid interest if any, to, but not including, the
applicable redemption date, subject to the right of Holders of record on the
relevant record date to receive interest due on the relevant interest payment
date, if redeemed during the twelve-month period beginning on April 15 of each
of the years indicated below:

 

 

 

 

 

 

Date

Price

 

 

2014

105.250%

 

 

2015

103.500%

 

 

2016

102.625%

 

 

2017 and thereafter

100.000%

 

 

 

 

 

 

Prior to April 15, 2014, the Company may redeem during each 12-month period
commencing with the date of the Indenture up to 10% of the aggregate principal
amount of the Notes issued under the Indenture, including any Additional Notes
at its option, at a redemption price equal to 103% of the principal amount of
the Notes redeemed, plus accrued and unpaid interest, if any, to (but not
including) the redemption date, subject to the right of Holders on the relevant
record date to receive interest due on the relevant interest payment date.

 

 

 

Optional Redemption with Equity Proceeds:

 

Prior to April 15, 2014, the Company may, at its option, with the net proceeds
of one or more Qualified Equity Offerings, redeem up to 35% of the aggregate
principal amount of Notes (and the principal amount of any Additional Notes)
issued under the Indenture at a redemption price equal to 110.50% of the
aggregate principal amount thereof, plus accrued and unpaid interest, if any, to
(but not including) the redemption date, provided that:

 

 

 

 

 

·

at least 65% of the principal amount of Notes (including any Additional Notes)
that have been issued under the Indenture after the Issue Date remain
outstanding immediately after the occurrence of each such redemption; and

 

 

 

 

 

 

·

each such redemption occurs within 90 days of the date of closing of each such
Equity Offering.

 

--------------------------------------------------------------------------------


 

Changes from Preliminary Offering Memorandum

 

The total size of the offering of Add-on Notes has been increased from
$150,000,000 to $152,000,000. Other information (including financial
information) is deemed to have changed to the extent affected by the changes
described herein.

 

 

 

Initial Purchasers:

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

J.P. Morgan Securities LLC

SunTrust Robinson Humphrey, Inc.

Wells Fargo Securities, LLC

 

 

 

Trade Date:

 

June 6, 2012

 

 

 

Settlement Date:

 

June 8, 2012 (T+2)

 

 

 

CUSIP and ISIN

Numbers:

 

144A Note:

CUSIP: 316645 AA8

ISIN: US316645AA82

Reg S Note:

CUSIP: U3166P AA3

ISIN: USU3166PAA31

 

 

 

Distribution:

 

144A and Regulation S as set forth in the Preliminary Offering Memorandum. The
Notes will have registration rights as set forth in the Preliminary Offering
Memorandum.

 

 

--------------------------------------------------------------------------------

 

 

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you.  This information does not purport
to be a complete description of these Notes or the offering.  Please refer to
the Preliminary Offering Memorandum for a complete description.

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

LIST OF JURISDICTIONS IN WHICH THE COMPANY
IS REQUIRED TO BE QUALIFIED TO DO BUSINESS

 

Alabama

New Jersey

New York

Ohio

Pennsylvania

Rhode Island

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

LIST OF SUBSIDIARIES OF FIFTH & PACIFIC COMPANIES, INC.

 

 

Boodle, Inc. (f/k/a LCI Laundry)

 

Delaware

Claiborne Limited

 

Hong Kong

DB Newco Corp.

 

Delaware

Handycell Ltd.

 

United Kingdom

Havana, LLC

 

Delaware

High Mallow Company N.V.

 

Netherlands

Jerg, Inc.

 

California

Juicy Couture Canada, Inc.

 

Canada

Juicy Couture Europe Limited

 

United Kingdom

Juicy Couture, Inc.

 

California

Kate Spade LLC

 

Delaware

Kate Spade U.K. Limited

 

United Kingdom

L.C. Augusta, Inc.

 

Delaware

L.C. Caribbean Holdings, Inc.

 

Delaware

L.C. Libra, LLC

 

Delaware

L.C. Licensing, LLC

 

Delaware

L.C. Service Company, Inc.

 

Delaware

L.C. Special Markets, Inc.

 

Delaware

LCI Acquisition U.S., Inc.

 

Delaware

LCI Holdings, Inc.

 

Delaware

LCI Investments, Inc.

 

Delaware

Liz Claiborne 2 B.V.

 

Netherlands

Liz Claiborne 3 B.V.

 

Netherlands

Liz Claiborne Accessories, Inc.

 

Delaware

Liz Claiborne Accessories-Sales, Inc.

 

Delaware

Liz Claiborne Canada Inc.

 

Canada

Liz Claiborne Colombia, Ltda.

 

Colombia

Liz Claiborne Cosmetics, Inc.

 

Delaware

Liz Claiborne De El Salvador, S.A., de C.V.

 

El Salvador

Liz Claiborne de Mexico, S.A. de C.V.

 

Mexico

Liz Claiborne do Brasil Industria E Comercio Ltda.

 

Brazil

Liz Claiborne Europe

 

United Kingdom

Liz Claiborne Export, Inc.

 

Delaware

Liz Claiborne Foreign Holdings, Inc.

 

Delaware

Liz Claiborne International Limited

 

Hong Kong

Liz Claiborne (Israel) Ltd.

 

Israel

Liz Claiborne Japan, Inc.

 

Delaware

Liz Claiborne (Malaysia) SDN.BHD

 

Malaysia

Liz Claiborne Operations (Israel) 1993 Limited

 

Israel

Liz Claiborne Puerto Rico, Inc.

 

Delaware

Liz Claiborne Sales, Inc.

 

Delaware

 

--------------------------------------------------------------------------------


 

Liz Claiborne, S.A.

 

Costa Rica

Liz Claiborne Servicios de Mexico, S.A. de C.V.

 

Mexico

Liz Claiborne Shoes, Inc.

 

Delaware

Lucky Brand Dungarees, Inc.

 

Delaware

Lucky Brand Dungarees Stores, Inc.

 

Delaware

Mexx Asia Pacific Limited

 

Hong Kong

Mexx Austria GmbH

 

Austria

Mexx Belgium N.V.

 

Belgium

Mexx Boutique SARL

 

France

Mexx Czech Republic s.r.o.

 

Czech Republic

Mexx Deutschland GmbH

 

Germany

Mexx Direct GmbH & Co KG

 

Germany

Mexx Direct Holding B.V.

 

Netherlands

Mexx Europe B.V.

 

Netherlands

Mexx Europe Holding B.V.

 

Netherlands

Mexx Europe International B.V.

 

Netherlands

Mexx Europroduction B.V.

 

Netherlands

Mexx Far East Limited

 

Hong Kong

Mexx France

 

France

Mexx France International SAS

 

France

Mexx Group B.V.

 

Netherlands

Mexx Hellas EPE

 

Greece

Mexx Holding GmbH

 

Germany

Mexx Holding International B.V.

 

Netherlands

Mexx Holding Netherlands B.V.

 

Netherlands

Mexx Hungary Ltd.

 

Hungary

Mexx Ireland Ltd.

 

Ireland

Mexx Italy S.r.l.

 

Italy

Mexx Ltd.

 

United Kingdom

Mexx Luxembourg S.a.r.l.

 

Luxembourg

Mexx Middle East Center FZE

 

Dubai, UAE

Mexx Modehandels AG

 

Switzerland

Mexx Modehandels GmbH

 

Germany

Mexx Nederland B.V.

 

Netherlands

Mexx Nederland Retail B.V.

 

Netherlands

Mexx Poland Sp. z.o.o.

 

Poland

Mexx Portugal, Unnipessoal, LDA

 

Portugal

Mexx Scandinavia AB

 

Sweden

Mexx Scandinavia AS

 

Norway

Mexx Scandinavia Finland Oy

 

Finland

Mexx Southern Europe S.R.L.

 

Spain

Mexx Sport Benelux B.V.

 

Netherlands

Mexx Switzerland GmbH

 

Switzerland

Monet International, Inc.

 

Delaware

Monet Puerto Rico, Inc.

 

Delaware

Nonee I, LLC (f/k/a Enyce LLC)

 

Delaware

 

--------------------------------------------------------------------------------


 

Nonee I Holding, LLC (f/k/a Enyce Holding, LLC)

 

Delaware

Retrain N.V.

 

Belgium

Segrets, Inc.

 

Delaware

Shenghui Fashion (Shenzhen) Company Limited

 

China

Skylark Sport Marketing Corporation

 

California

Verwaltungsgesellschaft Mexx Direct mbh

 

Germany

Westcoast Contempo Fashions Limited

 

Canada

Westcoast Contempo Promenade, Inc.

 

Washington

Westcoast Contempo Retail, Inc.

 

Washington

Westcoast Contempo USA, Inc.

 

Washington

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

 

Post-Closing Requirements Relating to Collateral

 

 

(a)        Real Property Collateral Documents.  Within 90 days after the Closing
Date, the Representative and the Collateral Agent shall have received a
mortgage, deed of trust, assignment of leases and rents, security agreement,
fixture filing and financing statement from the owner or holder of each interest
in real property that is part of the Collateral (each a “Mortgage”) encumbering
each real property that is part of the Collateral (each a “Mortgaged Property”)
in favor of the Collateral Agent for its benefit and for the benefit of the
other Secured Parties (as defined in the Security Agreement) executed by the
Company and the appropriate Guarantors, the following:

 

(b)        Mortgage Amendments.  With respect to each Mortgage encumbering
Mortgaged Property, an amendment thereof (each a “Mortgage Amendment”) duly
executed and acknowledged by the Company and/or the applicable Guarantor, as
appropriate, and in form for recording in the recording office where each
Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Initial Purchasers;

 

(c)        Date-Down Endorsements.  With respect to each Mortgage Amendment, a
copy of the existing mortgage title insurance policy and a “date-down”
endorsement with respect thereto (each, a “Mortgage Policy,” collectively, the
“Mortgage Policies”) relating to the Mortgage encumbering the Mortgaged Property
subject to such Mortgage assuring the Collateral Agent that such Mortgage, as
amended by such Mortgage Amendment, is a valid and enforceable lien on such
Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties (as defined in the Security Agreement) free and clear of all
defects, encumbrances and liens except (i) those liens, encumbrances,
hypothecations and other matters affecting title to such Mortgaged Property and
found reasonably acceptable to the Initial Purchasers, (ii) Permitted Liens (as
defined in the Indenture) and (iii) such other similar items as the Initial
Purchasers may consent to (such consent not to be unreasonably withheld) (the
liens described in subclauses (i) through (iii) of this sentence, collectively,
“Permitted Encumbrances”), and such Mortgage Policy shall otherwise be in form
and substance reasonably satisfactory to the Initial Purchasers;

 

(d)        Surveys.  To the extent required by the title company in order to
provide the “date-down” coverage contemplated by (c) above with respect to each
Mortgage Policy (including with respect to any survey-related endorsements
contained in such Mortgage Policy), an updated survey depicting the Mortgaged
Property covered by such Mortgage Policy in form and substance reasonably
satisfactory to the Initial Purchasers;

 

(e)        Opinions.  With respect to each Mortgage Amendment, opinions of local
counsel to the Company and/or the applicable Guarantors, as appropriate, which
opinions (x) shall be addressed to the Initial Purchasers, the Collateral Agent,
the Trustee and the other Secured Parties (as defined in the Security
Agreement), (y) shall cover the enforceability of the respective

 

--------------------------------------------------------------------------------


 

Mortgage as amended by such Mortgage Amendment and such other matters incident
to the transactions contemplated herein as the Initial Purchasers may reasonably
request and (z) shall be in form and substance reasonably satisfactory to the
Initial Purchasers;

 

(f)         Insurance.  Updated policies or certificates of insurance covering
the property and assets of the Company and the Guarantors, which policies or
certificates shall be in form and substance reasonably acceptable to the Initial
Purchasers and reflect the Collateral Agent, for its benefit and the benefit of
the other Secured Parties (as defined in the Security Agreement), as additional
insured and loss payee and mortgagee and shall otherwise bear endorsements of
the character reasonably acceptable to the Initial Purchasers;

 

(g)        Mortgaged Property Indemnification.  With respect to each Mortgaged
Property, such affidavits, certificates, information (including financial data)
and instruments of indemnification (including without limitation, a so-called
“gap” indemnification) as shall be required to induce the title company to issue
the Mortgage Policies; and

 

(h)        Collateral Fees and Expenses.  Evidence acceptable to the Initial
Purchasers of payment by the Company of all applicable title insurance premiums,
search and examination charges, survey costs and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgages and issuance of the Mortgage Policies.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF OPINION OF PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF OPINION OF COMPANY’S GENERAL COUNSEL

 

1

--------------------------------------------------------------------------------


 

ANNEX I

 

Resale Pursuant to Regulation S or Rule 144A.  Each Initial Purchaser
understands that:

 

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

 

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”

 

Annex I-1

--------------------------------------------------------------------------------